                                                                             JS-6
1
2
                           UNITED STATES DISTRICT COURT
3
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
4
5
     RONALD AULD, JR., an individual,            CASE NO. 2:19-cv-09173-MWF-ADSx
6
                  Plaintiff,
7                                                [Hon. Michael W. Fitzgerald
           v.                                    Courtroom "5A"]
8
   LOS ANGELES COUNTY SHERIFF'S
 9 DEPARTMENT, COUNTY OF LOS                     ORDER RE: STIPULATION TO
   ANGELES, DEPUTY SHERIFF                       REMAND THE CASE TO STATE
10 VARGAS, NURSE JACKSON AND                     COURT
   DOES 1 to 100, Inclusive,
11
              Defendants.
12
13
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
14
           After full consideration of the Stipulation to Remand the Case to State Court,
15
     and finding good cause thereto, the Court hereby makes the following Order:
16
           IT IS HEREBY ORDERED that since plaintiff dismissed with prejudice the
17
     federal claim in his First Amended Complaint by way of stipulation, this Court no
18
     longer has federal question jurisdiction. Thus, this case is remanded back to state
19
     court. Plaintiff has 20 days from the date of this Order to file the Second Amended
20
     Complaint in state court. Defendants have 30 days from the date the Second
21
     Amended Complaint is filed to file a responsive pleading.
22
           IT IS SO ORDERED.
23
     DATED: December 26, 2019
24
25
26                                          Honorable Michael W. Fitzgerald
27                                          United States District Court Judge
28
